DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed December 16, 2021.  Currently, claims 1-16 are pending.  Claims 6-7, 9-16 have been withdrawn as drawn to non-elected subject matter. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
	
Election/Restrictions
Applicant's election without traverse of Group I, and the combination of NRP -1, MFAP4, NRIP3, THBS2, TNF, EDN1, EBF1 and GALNT16, Claims 1-5, 8 in the paper filed December 16, 2021 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/CL2017/050095 and claims priority to CHILE 3434-2016, filed December 30, 2016.
It is noted that a translation of the foreign document has not been received.  

Drawings
The drawings are acceptable. 

Maintained Rejections 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A Prong I	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claims 17-23 are directed to “an ex vivo method” that indicates metastasis of the prostate cancer that determines the level of each of the 8 elected genes and establishes whether the expression of the genes is increased or decreased, respectively which is correlated with the prognosis of metastasis in prostate cancer.   
Claim 18 is directed to a step of comparing the expression of each gene product against normal expression control conditions. 

Claims 17-23 are directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of determining the expression pattern and the inherent step of comparing to determine increased and decreased expression) and a law of nature/natural phenomenon (i.e. the natural correlation between the gene expression and metastasis in prostate cancer).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  
Herein, claim 17, 21 and 22 involve the patent-ineligible concept of an abstract process.  Claim 17 requires performing the step of “determining the expression pattern”. An expression pattern is merely data set. Neither the specification nor the claims set forth a limiting definition for " determining the expression pattern" and the claims do not set forth how “determining the expression pattern” is accomplished. As broadly recited the establishing step may be accomplished mentally by thinking about a subject’s gene expression levels and writing the data down. Thus, the determining the expression pattern step constitutes an abstract process  idea.
The claims also implicitly require a comparing step to determine increase or decreased patterns.  Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57:
We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a nontumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position.
Additionally, in University of Utah Res. Foundation v. Ambry Genetics Corp.(Fe6 Cir, 2014), the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘“transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

A correlation that preexists in the human is an unpatentable phenomenon.  The association between gene expression levels and correlation with the prognosis of metastasis in prostate cancer is a law of nature/natural phenomenon.  The “indicate” clause tells users of the process to predict metastasis in prostate in the sample, amounts to no more than an "instruction to apply the natural law".  This “indicate” clause is no more than a mental step.  Even if the step requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The “indicate” clause does not require the process user to do anything in light of the correlation.  The “indicate” clause fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    

Question 2A Prong II
The exception is not integrated into a practical application of the exception.  The claims do not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites determining the level of expression, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  Thus, the claim is “directed to” the exception. 
The claims have been amended to recite an entirely generic treating step.  First the claim does not require that the treatment is administered with any particular drug, treatment or compound.  The limitation does not indicate how the patient is to be treated, or what the treatment is but instead covers any possible treatment that a doctor decides to administer to the patient. The claim does not require the treatment is related to prostate cancer or prostate cancer metastasis, but could instead be a treatment for sleep deprivation or Alzheimer’s disease. Even more the limitation is recited at such a high level of generality that it does not even require a doctor to take the gene expression outcome into account when deciding which treatment, making the limitation’s inclusion in the claim at best nominal.  The treating limitation fails to meaningfully limit the claim because it does not require any particular application of the expression pattern, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  
Second, the treatment appears to be administered to all subjects regardless of the expression pattern.  The claim does not require a particular pattern is detected and then the treatment is administered.  The claim instead treats any and all subjects.  

Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of determining the level of expression was well known in the art at the time the invention was made.  The prior art teaches that the Affymetrix U133 commercially available array assays for each of these recited genes.  
	The analysis using RT-PCR or PCR for gene expression analysis was also well understood, routine and conventional.  
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  
The claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. The “establishing” steps are insufficient to make the claims patent eligible.  
The determining step is a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the gene expression of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The determining step essentially tells users to determine the gene expression through whatever known processes they wish to use.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
Response to Arguments
	The response traverses the rejection.  The response asserts the new claims are patent eligible subject matter under at least prong two of Step 2A as provided in MPEP 2106.04.  This argument has been considered but is not convincing because MPEP 2106.04(d)(2) provides the treatment must be “particular”.  Here the claim is completely general in nature.  This does not meet the threshold for a particular treatment as required by Step 2A prong 2.  Thus, for the reasons above and those already of record, the rejection is maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 17-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCelland et al. (US2011/0236903, September 29, 2011).
The U133 Affymetrix array inherently comprises probes for analyzing each of NRP -1, MFAP4, NRIP3, THBS2, TNF, EDN1, EBF1 and GALNT16.  
McCelland teaches analysis of stromal prostate cells and analysis on the Affymetrix U133A array (see para 279, for example).  McCelland teaches analysis or normal prostates for comparison (see for example, 332).  McCelland teaches using microdissection for obtaining stromal cells (see para 229, 240).  
McCelland teaches analysis of each of the 8 elected genes and determines that MFAP4 is differentially expressed in stroma from metastasis vs controls (see page 181, Table 34).  The controls may be normal controls (see para 332).  
McCelland teaches sampling from patients already treated for prostate cancer.  The instant claims do not require any particular order of steps.  Thus, the subject may be treated prior to analysis.  McCelland also teaches treating after detecting differential expression (see para 32).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Planche et al. (PLOS Once, Vol. 6, No. 5, e18640, May 2011).
The U133 Affymetrix array inherently comprises probes for analyzing each of NRP -1, MFAP4, NRIP3, THBS2, TNF, EDN1, EBF1 and GALNT16.  
Planche teaches an ex vivo method for determining the level of expression of each of NRP -1, MFAP4, NRIP3, THBS2, TNF, EDN1, EBF1 and GALNT16 in a sample containing stromal cells of a prostate cancer primary tumor.  In particular, Planche teaches performing laser-microdissection of stromal cells from invasive prostate cancer and performing oligonucleotide based Affymetrix microarray technology (abstract).  Planche teaches both tumor and normal tissue for each patient was analyzed.  An adequate amount of stroma in both normal and tumor tissues was obtained for efficient microdissection (page 2, col. 1).  Microdissection was performed of the stromal compartment (see Figure S2) to extract total RNA from the microdissected sample before subjecting to hybridization to U133 Affymetrix microarrays (page 2, col. 2).  The normal and metastatic prostate were compared.  Table 2 provides a list of differentially expressed genes between tumor and normal prostate stroma (see page 5) which evidences the comparison. Planche teaches analyzing each of the 8 recited genes.  In Table S3, Planche identifies THBS2 is differentially expressed.  Thus, Planche also provides THBS2 correlates with the prognosis of metastasis in prostate cancer.   
Planche does not teach treating the subject.  However, Planche explicitly teaches the analysis performed may be used to determine therapeutic mans.  Planche teaches various genes were found to be associated with patient survival which provides potential therapeutic targets.  Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have treated patients with differential expression as identified by Planche to treat prostate cancer.  Treating patients early results in increased benefits.  

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 12, 2022